On motion for judgment according to sci. fa.
We are all of opinion that the plaintiff is entitled to have judgment. When a witness is summoned he is bound to attend, *Page 82 
and the law makes it his duty to know this obligation. The witness by removing to another county, could in no wise alter the situation he stood in. As to the sci. fa., we think they were properly awarded. They are to a county where the witness resided at the time he was summoned, and it does not appear the plaintiff knew the witness had removed, nor are we now prepared to say how that would have varied the case.
(104)